Citation Nr: 0702231	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-03 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected pes planus with plantar 
fasciitis and bunions of the right foot.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected narcolepsy with sleep apnea.  




ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from January 1983 
to March 1989, May to August 1989, and February 1990 to 
October 2003.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

Although the veteran was notified by RO letter on April 5, 
2006 that a personal hearing had been scheduled for him on 
June 13, 2006, the veteran failed to attend the hearing 
without explanation.  Consequently, this case will now be 
adjudicated by the Board.  38 C.F.R. § 20.702(d) (2006).  

Although additional issues were addressed in the October 2004 
Statement of the Case, the veteran specified in his February 
2005 Substantive Appeal that he only wished to continue his 
appeal on the issues listed on the title page and the issue 
of service connection for low back disorder.  

Because a June 2005 rating decision granted service 
connection for Scheuermann's disorder with degenerative disc 
disease of L4-5 and degenerative changes of the thoracic 
spine, and assigned a 10 percent evaluation effective on 
November 1, 2003, this matter is no longer a part of the 
appeal.  

The issue of an initial compensable evaluation for the 
service-connected narcolepsy with sleep apnea is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDING OF FACT

The service-connected pes planus is not shown to be 
productive of more than moderate disablement; neither 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, an indication of swelling on use nor 
characteristic callosities are demonstrated.  .



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected pes planus 
with plantar fasciitis and bunions of the right foot have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5276 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

A claim for service connection for multiple disabilities, 
including bilateral foot disability, was received by VA from 
the veteran prior to his retirement in 2003.  In response, 
the RO provided the veteran with written information on VCAA, 
including the requirements needed to establish entitlement to 
service connection.  He signed a statement, in July 2003 that 
acknowledged that he had been informed of VCAA.  In 
accordance with the requirements of VCAA, the veteran was 
informed of what evidence and information he was responsible 
for and the evidence that was considered VA's responsibility.  

Service connection for pes planus of the right foot with 
plantar fasciitis and bunions was granted by rating decision 
in November 2003, with a 10 percent rating assigned effective 
on November 1, 2003.  

Consequently, this service connection claim has been proven 
with a disability rating and effective date assigned and 
therefore VA's duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (2005) has been satisfied and is no longer 
applicable.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (determining that a remand would "unnecessarily 
[impose] additional burdens on the [Board] and [RO] with no 
benefit flowing to the veteran.").  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

In this regard, a relevant VA examination was conducted in 
July 2003.  The Board concludes that all available evidence 
that is pertinent to the claim decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision.  

Consequently, there is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issue decided hereinbelow.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  


Schedular Criteria

Under to Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet.  

A 20 percent rating is warranted for severe unilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  

A 30 percent rating is warranted for pronounced unilateral 
pes planus; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).  


Analysis

The veteran asserts that an initial rating in excess of 10 
percent is warranted for his service-connected pes planus of 
the right foot with plantar fasciitis and bunions because of 
chronic stiffness and pain.  

The Board would note, however, that the current 10 percent 
evaluation is assigned for moderate flatfoot with weight-
bearing over or medial to the great toe, inward bowing of the 
tendoachilles, and pain on manipulation and use of the foot.  
To warrant a higher evaluation, there would need to be 
evidence of severe pes planus with marked deformity, pain on 
manipulation and use accentuated, swelling on use, and 
characteristic callosities.  

When examined by VA in July 2003, it was noted that the 
veteran had occasional tenderness of the feet.  He had a 
normal gait and a nontender plantar fascia.  He had lateral 
deviation of the distal portion of the right great toe.  

The examiner's impression was that of a pes planus deformity 
and intermittent plantar fasciitis, not currently active.  
There is no evidence after service of treatment for the 
service-connected right foot disability.  

As there is no medical evidence of severe pes planus of the 
right foot with such problems as marked deformity, swelling 
on use, and callosities, the Board concludes that the 
disability picture for the veteran's service-connected pes 
planus of the right foot with plantar fasciitis and bunions 
meet the criteria for an increased evaluation of 20 percent 
under Diagnostic Code 5276.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  There are only three 
rating codes for the foot that provide an evaluation higher 
than 10 percent.  

Because there is no medical evidence of claw foot or malunion 
or nonunion of the tarsal or metatarsal bones or residual 
disability due to injury, the Board finds that another rating 
code is not more appropriate for the disability at issue.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284 
(2006).  

As the medical evidence of record relied on by the Board does 
not show any significant increase or decrease in 
symptomatology that would fulfill the requirements for an 
evaluation in excess of 10 percent under any applicable 
rating criteria involving the veteran's right foot disability 
during the appeal period, the Board concludes that staged 
ratings are not warranted for the veteran's service-connected 
pes planus of the right foot with plantar fasciitis and 
bunions.  See Fenderson, 12 Vet. App. 119 (1999).  



ORDER

An initial evaluation in excess of 10 percent for service-
connected pes planus of the right foot with plantar fasciitis 
and bunions is denied.  



REMAND

A review of the claims files shows that the veteran had 
undergone a sleep study in service in June 2003 that 
diagnosed results consistent with narcolepsy and sleep apnea.  
He was subsequently service connected for narcolepsy with 
sleep apnea.  

However, the severity of his service-connected condition is 
unclear from the veteran's service medical records, and there 
is no post-service sleep evaluation or other relevant 
evidence.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2006).  

An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the severity of 
a disability.  See 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

According, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
his service-connected narcolepsy with 
sleep apnea since service.  After 
securing any appropriate consent from the 
veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folders.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is provided notification 
of any additional evidence to be provided 
by VA and of evidence that must be 
provided by the veteran, as well as 
notification of the evidentiary 
requirements for substantiating his claim 
for an initial increased evaluation for 
the service-connected narcolepsy with 
sleep apnea.   

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to determine the current 
severity of his service-connected 
narcolepsy with sleep apnea.  Any 
indicated tests or studies should be 
completed.  The veteran's claims files 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should discuss whether the 
veteran's sleep disorder is manifested 
by persistent day-time hypersomnolence 
or requires the use a breathing 
assistance device.  The examiner should 
explain the rationale for any opinion 
given and should describe all clinical 
findings in detail.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the RO must readjudicate 
the veteran's claim for an initial 
evaluation in excess of 10 percent for 
his service-connected narcolepsy with 
sleep apnea, under all possibly 
applicable diagnostic codes, based on all 
relevant evidence on file.  If the issue 
continues to be denied, the RO must 
provide the veteran with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


